- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2010 Commission File Number 0-28860 NET SERVIÇOS DE COMUNICAÇÃO S.A. (Exact name of registrant as specified in its charter) Net Communications Services Inc. (Translation of Registrant's name into English) Rua Verbo Divino, 1356 04719-002 - São Paulo-SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- Net Serviços de Comunicação S.A. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) March 31, 2010 NET SERVIÇOS DE COMUNICAÇÃO S.A. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) March 31, 2010 Contents Report of independent registered public accounting firm 1 Condensed consolidated statements of comprehensive income 2 Condensed consolidated balance sheets 3 Statements of changes in stockholdersequity 5 Condensed consolidated statements of cash flows 6 Notes to condensed consolidated financial statements 8 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Net Serviços de Comunicação S.A. We have reviewed the condensed consolidated balance sheet of Net Serviços de Comunicação S.A. as of March 31, 2010, and the related condensed consolidated statements of comprehensive income, changes in stockholders equity and cash flows for the periods ended March 31, 2010 and 2009. These financial statements are the responsibility of the Companys management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical review procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the condensed consolidated financial statements referred to above for them to be in conformity with International Financial Reporting Standards, issued by the International Accounting Standards Board. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of Net Serviços de Comunicação S.A. as of December 31, 2009, and the related consolidated statements of comprehensive income, changes in stockholders equity and cash flows for the year then ended (not presented herein) and in our report dated February 9, 2010, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of December 31, 2009, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. São Paulo, April 27, 2010. ERNST & YOUNG Auditores Independentes S.S. CRC-2SP015199/O-6 B. Alfredo Baddini Blanc Partner 1 NET SERVIÇOS DE COMUNICAÇÃO S.A. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) For the three months ended on March 31, 2010 and 2009 (In thousands of Reais, except per share amounts) Notes Net Sales 3 1,082,213 Cost of services rendered (633,035) Gross profit 449,178 Operating income expenses Selling expenses (122,635) General and administrative expenses (134,237) Depreciation and Amortization expenses (22,149) Other expenses (25,385) (304,406) Operating profit 144,772 Finance results Finance expenses 4 (56,690) Finance income 4 24,348 (32,342) Profit before income taxes and social contribution 112,430 Income tax and social contribution 6 7,676 Profit for the period from continuing operations 120,106 Basic and diluted earnings per share  common 13 0.33 Basic and diluted earnings per share  preferred 13 0.36 The Company has no other comprehensive results that should be included in these statements of comprehensive income. See accompanying notes to condensed consolidated financial statements. 2 NET SERVIÇOS DE COMUNICAÇÃO S.A. CONDENSED CONSOLIDATED BALANCE SHEETS As of March 31, 2010 (In thousands of reais) Notes 03/31/2010 12/31/2009 ASSETS (Unaudited) Current Cash and cash equivalents 5 1,015,605 Trade accounts receivable 263,952 Inventories 58,763 Receivables from related parties 10 - 24,801 Recoverable taxes 6 3,624 Prepaid expenses 33,215 Prepaid rights for use 10 175,088 Other current assets 12,467 Total current assets 1,587,515 Non-current Judicial deposits 74,609 Deferred taxes 6 643,936 Recoverable taxes 6 71,056 Prepaid rights for use 10 659,842 Property, plant and equipment 7 2,767,037 Intangible assets 8 2,523,168 Other non-current assets 6,628 Total non-current assets 6,746,276 Total assets 8,333,791 3 Notes 03/31/2010 12/31/2009 LIABILITIES (Unaudited) Current Trade accounts payable 327,715 Accounts payable - Programming Suppliers 124,602 Income taxes and social contribution 2,586 Other fiscal obligations 70,270 Payroll and related charges 181,678 Debt 9 85,475 Copyright payable (ECAD) 77,794 Unrealized losses on derivatives 14 19,580 Deferred revenues 10 208,228 Accounts payable to related parties 10 - Other current liabilities 14,013 Total current liabilities 1,111,941 Non-current Income taxes and social contribution 6 183,805 Debt 9 2,113,329 Deferred revenues 782,279 Provisions 11 605,363 Other non-current liabilities 29,559 Total non current liabilities 3,714,335 Stockholders equityShare capital 12 5,599,320 Capital reserves 153,168 Accumulated deficit (2,244,973) 3,507,515 Total liabilities and stockholders equity 8,333,791 See accompanying notes to condensed consolidated financial statements. 4 NET SERVIÇOS DE COMUNICAÇÃO S.A. STATEMENTS OF CHANGES IN STOCKHOLDERS EQUITY (UNAUDITED) For the three months ended March 31, 2010 and 2009 (In thousands of reais) Number of Shares (thousands) Capital Stock Common Preferred Subscribed To be paid in Paid in Capital Reserves Accumulated deficit Total Balances on December 31, 2008 Capital increase by: Absorption of specialgoodwill reserve - - - Profit for the period - Balances on March 31, 2009 Balances on December 31, 2009 Profit for the period - Balances on March 31, 2010 See accompanying notes to condensed consolidated financial statements. 5 NET SERVIÇOS DE COMUNICAÇÃO S.A. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the three months ended on March 31, 2010 and 2009 (In thousands of reais) Net cash flows from operating activities Profit for the period 120,106 Adjustments to reconcile profit for the period to cash flows from operating activities Net variations in monetary restatement and exchange rate 946 Interest expense on borrowing 47,555 Depreciation and amortization 138,076 Loss (gain) on market value of derivatives (4,814) Deferred income taxes and social contribution (33,998) Loss (gain) on disposal of property, plant and equipment 8,450 Provisions for contingencies 11,825 Increase/decrease in operating assets and liabilities (Increase) decrease in trade accounts receivables (6,498) (Increase) decrease in inventories and other credits 4,018 (Increase) decrease in recoverable taxes 54,818 (Increase) decrease in other assets (16,008) (Increase) decrease in prepaid expenses (2,278) Increase (decrease) of suppliers and programming (72,318) Increase (decrease) in taxes payable (60,234) Increase (decrease) in payroll and related charges (51,199) Increase (decrease) in deferred revenues 6,611 Increase (decrease) in provisions and other accounts payable (29,334) Net cash provided by operating activities 115,724 Cash flow from investing activities Acquisition of property, plant and equipment and intangible assets (214,202) Cash proceeds from sale of property, plant and equipment 302 Net cash used in investing activities (213,900) 6 NET SERVIÇOS DE COMUNICAÇÃO S.A. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the three months ended on March 31, 2010 and 2009 (In thousands of reais) Cash flows from financing activities Proceeds from third party borrowings current/non-current Incoming 20,623 Payments (20,866) Net cash used in financing activities (243) Net increase (decrease) in cash and cash equivalents (98,419) Cash and cash equivalents at the beginning of the period 736,880 Cash and cash equivalents at the end of the period 638,461 (98,419) Supplemental disclosure of cash flow information Income taxes paid 41,035 See accompanying notes to condensed consolidated financial statements. 7 NET SERVIÇOS DE COMUNICAÇÃO S.A. COMENTS OF CONSOLIDATED PERFORMANCE IN THE QUARTER March 31, 2010 (In thousands of reais) 1. Operations Net Serviços de Comunicação S.A. is a publicly held corporation organized under the laws of Brazil. The Company controls a group of cable subscription television companies, together referred to as Net Serviços or the Company, and is the leading cable television Multiple System Operator (MSO) in Brazil. The shares of Net Serviços de Comunicação S.A. are traded on the São Paulo. The Company is located in Brazil and its headquarters are located in São Paulo. The Company provides cable television services under the NET brand name and high-speed Internet access under the NET VIRTUA brand name through several cable networks located in the countrys largest cities. The Company and Empresa Brasileira de Telecomunicações S.A.  Embratel (Embratel), a subsidiary of Telmex Internacional S.A.B. de C.V. (Telmex), jointly provide voice services under the NET FONE VIA EMBRATEL brand name. In addition to having common and preferred shares on the São Paulo Stock Exchange, Bolsa de Valores de São Paulo (Bovespa), the Company holds preferred shares traded on NASDAQ as American Depositary Shares  ADS in the United States of America and is subject to the Securities and Exchange Commission  SEC regulations. Each ADS represents 1 preferred share traded under the code NETC. The Company also has preferred shares that are traded on the LATIBEX, the Madrid stock exchange, and is therefore subject to the regulations of the Spanish Comisión Nacional del Mercado de Valores  CNMV, which are served by existing requirements in Brazil and the United States of America. The Company signed an agreement with Bovespa to adopt differentiated corporate governance practices, thus becoming eligible for a Level 2 listing, which was created to distinguish a select group of companies committed to differentiated corporate governance practices. The Companys annual and quarterly financial statements meet the additional requirements of BOVESPA. Under the articles of incorporation of the Company, disputes and controversies arising from or related to their social status, the Regulation of Level 2, the provisions of the Law of Corporations, the standards published by National Monetary Council, the Central Bank of Brazil and the Securities Commission, the Regulations of the BOVESPA and other rules applicable to the operation of the capital market in general should be resolved by arbitration to be conducted as per the regulations of the Market Arbitration Committee set up by BOVESPA (Arbitration clause). 8 NET SERVIÇOS DE COMUNICAÇÃO S.A. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (In thousands of reais) 2. Summary of significant accounting policies Basis of preparation: The consolidated financial statements of the Company for the period ended March 31, 2010 were prepared in accordance with International Accounting Standard (IAS) 34, Interim Financial Statements. These consolidated condensed interim financial statements do not include all information and disclosures required in the annual financial statements, and should be read in conjunction with the Companys annual consolidated financial statements for the year ended December 31 2009, which were prepared in accordance with International Financial Reporting Standards (IFRS). The consolidated condensed interim financial statements have been prepared consistently with the accounting policies adopted in the preparation of financial statements for the year ended December 31, 2009. The new or revised standards issued by the IASB, which were in force on March 31, 2010 had no impact on the Company's financial statements. The Company's management authorized the issuance of the financial statements on April 27, 2010. 9 NET SERVIÇOS DE COMUNICAÇÃO S.A. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (In thousands of reais) 3. Net sales Net sales revenues for the period are as follows: Three months period ended March 31, 2009 Gross sales revenue 1,417,155 Taxes on sales (258,810) Discounts and cancellations (76,132) Net Sales 1,082,213 Taxes levied on sales consist primarily of ICMS state value added tax (Pay TV 10%, broadband 25% to 30%), ISS municipal taxes on services (2% to 5%), federal taxes on revenue PIS (0.65% or 1.65%), and COFINS (3% or 7.65%), and FUST (1%) and FUNTEL (0.5%) taxes. All revenues are generated in Brazil. 4. Finance results Three months period ended March 31, 2009 Finance Income: Interest on cash and cash equivalents 16,805 Interest on prepaid rights for use - Interest and fines on late monthly payments 5,690 Interest on tax credits 1,592 Discounts obtained 72 - Monetary exchange rate variation 261 24,348 Finance Expenses: Finance charges on loans and debentures (42,126) Finance charges  related parties (8,297) Monetary exchange rate variation on loans 5,365 Finance charges on provisions for contingencies (5,855) Earnings (losses) from hedge/swap operations 4,814 IOF tax on bank current account (3,247) PIS and COFINS taxes on interest income (2,571) Interest on suppliers and taxes (212) Discounts extended (1,421) Other (3,140) (56,690) Total (32,342) 10 NET SERVIÇOS DE COMUNICAÇÃO S.A. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (In thousands of reais) 5. Cash and cash equivalents 03/31/2010 12/31/2009 Cash and banks 138,994 Banking deposit certificates 98,106 Fixed-income investment funds 778,505 1,015,605 Bank deposit certificates (CDBs) earn an average of 100 % of the Interbank Certificate of Deposit (CDI) rate (8.61 % in 2010). CDBs are issued by first-line banks with floating interest rates based on the CDI rate, and have immediate access. Fixed-income investment funds are represented by shares in exclusive investment funds whose assets are mainly CDBs and government bonds. These funds have immediate and total access. 11 NET SERVIÇOS DE COMUNICAÇÃO S.A. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (In thousands of reais) 6. Income taxes and social contribution a. Income taxes and social contribution benefit (expenses) Income taxes in Brazil include federal income taxes and social contribution on net profits. 03/31/2010 03/31/2009 Current income tax and social contribution expenses (26,322) Deferred income tax and social contribution on: Temporary differences (2,038) Tax losses and negative tax basis of social contribution (5,979) Goodwill (4,548) Amortization property, equipment and intangible 3,439 Effective estimated annual tax rate 44,910 Other (1,786) Total deferred tax income 33,998 Total income tax benefit (expenses) 7,676 The statutory rates applicable for federal income taxes and social contribution are 25% and 9%, respectively, which represent an aggregate rate of 34%, for 2010 and 2009. The interim income tax expense was calculated based on the effective estimated annual tax rate of 40.04%. 12 NET SERVIÇOS DE COMUNICAÇÃO S.A. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (In thousands of reais) 6. Income taxes and social contribution  Continued b. Deferred and recoverable taxes 03/31/2010 12/31/2009 Recoverable taxes: Income tax withheld at source 30,359 Recoverable federal taxes 43,479 ICMS - Other 842 74,680 Current 3,624 Non-current 71,056 Deferred taxes: Assets Income tax: Tax loss carryforwards 241,041 Temporary differences 228,777 469,818 Social contribution: Tax loss carryforwards 89,628 Temporary differences 82,359 171,987 641,805 Tax credits resulting from goodwill Net Brasília Ltda 2,131 643,936 13 NET SERVIÇOS DE COMUNICAÇÃO S.A. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (In thousands of reais) b. Deferred and recoverable taxes - Continued Liabilty: Income taxes: 03/31/2010 12/31/2009 Temporary differences 135,151 Social Contribution: Temporary differences 48,654 183,805 The Company has tax loss carryforwards and negative basis of social contribution to offset 30% of annual taxable income, without expiration, for the following amounts: 03/31/2010 12/31/2009 Social Social Income Tax Contribution Total Income Tax Contribution Total Gross amounts - 3,074,644 3,741,608 - Tax credit (25% / 9%) 768,661 336,745 1,105,406 Recognized tax credit (241,041) (89,628) (330,669) Non-recognized tax credit 527,620 247,117 774,737 14 NET SERVIÇOS DE COMUNICAÇÃO S.A. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (In thousands of reais) 7. Property, plant and equipment Cost Network Software and computer equipment Machinery and equipment Furniture and fixtures Facilities and improvements Vehicles Tools Land and other Total Balances on December 31, 2009 5,633,190 133,048 43,709 28,442 83,960 5,093 40,924 5,411 5,973,777 Additions 153,947 (256) 77 315 602 - 1,189 350 156,224 Transfers - (100) - 6 (6) - - - (100) Write- offs (4,034) - (370) (11) - (4,415) Balances on March 31, 2010 Accumulated depreciation Depreciation rate per annum 8.33% to 20% 20% to 33.33% 10% 10% 4% to 25% 20% 20% - _ Balances on December 31, 2009 (2,994,474) (94,916) (31,901) (17,719) (43,778) (3,943) (20,511) 502 (3,206,740) Additions  purchase (137,705) (4,958) (733) (519) (1,068) (189) (1,644) - (146,816) Write- offs 5,275 - 314 11 - 5,600 Balance on March 31, 2010 Net book value at December 31, 2,638,716 38,132 11,808 10,723 40,182 1,150 20,413 5,913 2,767,037 Net book value at March 31, 2010 8. Intangible assets Indefinite useful life Finite useful life Cost Goodwill Licenses Software Customer Portfolio Other Total Balances on December 31, 2009 1,928,616 438,726 430,875 304,367 8,107 3,110,691 Additions - - 4,737 - - 4,737 Transfers - - 100 - - 100 Balances on March 31, 2010 Accrued amortization Amortization rate per annum - - 20% 16,67% - - Balances on December 31, 2009 (178,742) (1,806) (261,070) (139,060) (6,845) (587,523) Additions - - (12,649) (12,682) (91) (25,422) Balances on March 31, 2010 Net book value at December 31, 2009 1,749,874 436,920 169,805 165,307 1,262 2,523,168 Net book value at March 31, 2010 The Company has goodwill arising from the difference between the purchase price and fair value over net assets of the acquired companies, calculated on the purchase date, and is based on expectations of future profitability. Such goodwill is tested for impairment at least annually. During the three months ended March 31, 2010, there has been no indication of loss in the book value of indefinite useful life intangible assets. 15 NET SERVIÇOS DE COMUNICAÇÃO S.A. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (In thousands of reais) 9. Debt Effective Interest rate p.a. Local currency Currency Nominal Interest rate p.a. 03/31/2010 12/31/2009 03/31/2010 12/31/2009 Finame R$ TJLP + 3.15% 9.15% 9.15% 217,438 Bank credit notes(CCB)- Itaú BBA R$ CDI + 2.55% 11.39% 11.39% 172,704 390,142 Foreign currency Perpetual bond US$ 9.25% 10.57% 10.57% 263,711 Global notes 2020 US$ 7.50% 8.57% 8.57% 611,450 Banco Inbursa S.A. US$ 7.88% 9.22% 9.22% 351,104 1,226,265 Debentures 03/31/2010 12/31/2009 Non-convertible debentures 58,000 582,397 Total debt 2,198,804 Current 85,475 Non-current 2,113,329 As of March 31, 2010, the Company complies with all covenants. 16 NET SERVIÇOS DE COMUNICAÇÃO S.A. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (In thousands of reais) 10. Related parties a) Employee benefits Employee salary, benefits and related expenses are stated as follows: Description 03/31/2010 03/31/2009 Payroll and Related Charges 93,069 Profit Participation Plan 39,838 Statutory benefits 13,494 Additional benefits 8,407 154,808 b) Remuneration of management Remuneration paid to the Company's management for services in their respective fields of competence is shown below: 03/31/2010 03/31/2009 Short-Term benefits 3,243 Long-term benefits 2,171 5,414 c) Related companies The main asset and liability balances and profit and loss resulting from the transactions among related parties are shown below: Current Assets Total Receivables Related parties Prepaid Right for use Current Assets Companies 03/31/2010 12/31/2009 03/31/2010 12/31/2009 03/31/2010 12/31/2009 Shareholders Emp. Brasil. de Telecom. S.A.Embratel - 24,801 175,088 199,889 Associated Companies Globosat Programadora Ltda. - 24,801 175,088 199,889 Non current assets Companies Prepaid Right of use Shareholders 03/31/2010 12/31/2010 Emp. Brasil de Telecom. S.A.  Embratel 659,842 659,842 17 NET SERVIÇOS DE COMUNICAÇÃO S.A. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (In thousands of reais) 10. Related parties  Continued d) Related companies  Continued Current liabilities Total Trade accounts payable Accounts Programming Payable suppliers Loans Deferred revenues Related parties Current liabilities Companies 03/31/2010 12/31/2009 03/31/2010 12/31/2009 03/31/2010 12/31/2009 03/31/2010 12/31/2009 03/31/2010 03/31/2010 12/31/2009 Stockeholders Emp. Brasil. de Telecom. S.A. Embratel 48,598 - 208,228 256,826 48,598 - 208,228 256,826 Associated Companies Net Brasil S.A.( * ) - - 60,903 - 60,903 Globosat Programadora Ltda.( * ) - - - 8,796 - 8,796 Brasilcenter Comunicações Ltda. 351 - 351 Claro S.A. 872 - 872 Americel S.A. 88 122 - 88 122 Editora Globo S A. 991 - 991 Banco Inbursa S.A - 5,940 - - - 5,940 2,336 69,699 5,940 - - - 77,975 50,934 69,699 5,940 208,228 334,801 (*) In the quarter ended March 31, 2010, pay per view (PPV) programming previously acquired from Globosat started to be acquired from Net Brasil S.A. Non-current liabilities Total Debt Deferred revenues Non-current liabilities Companies 03/31/2010 12/31/2009 03/31/2010 12/31/2009 03/31/2010 12/31/2009 Emp. Brasil. de Telecom. S.A.  Embratel - - 782,279 782,279 - - 782,279 782,279 Associated Companies Banco Inbursa S.A 345,164 - - 345,164 345,164 782,279 1,127,443 Operating income Rental Revenues / Telecommunications Financial Expenses Telecommunications Programming / Sales commission Programming guide Total Companies 03/31/2010 03/31/2009 03/31/2010 03/31/2009 03/31/2010 03/31/2009 03/31/2010 03/31/2009 03/31/2010 03/31/2009 03/31/2010 03/31/2009 Shareholders Emp. Brasil. de Telecom. S.A.  Embratel 95,619 (4,426) (50,562) - 40,631 95,619 (4,426) (50,562) - 40,631 Associated Companies Net Brasil S.A. - (158,463) - - (158,463) Globosat Programadora Ltda. 532 - (1,325) - - (793) Editora Globo S.A. - (2,941) (2,941) Infoglobo Comunicações Ltda. - Claro S.A. - (575) - (575) Brasilcenter Comunicações Ltda. - Americel S.A. - (252) - (252) Banco Inbursa S.A. - - (6,337) - (6,337) 532 (6,337) (827) (159,788) (2,941) (169,361) 96,151 (10,763) (51,389) (159,788) (2,941) (128,730) 18 NET SERVIÇOS DE COMUNICAÇÃO S.A. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (In thousands of reais) 11. Provisions The Company and its subsidiaries are involved in legal and administrative processes before several courts and governmental agencies arising during the normal course of operations, involving tax, labor, civil and other legal matters. These cases involve tax demands, compensation claims, requirements for contract review and other actions for which the amounts claimed do not reflect the final expected settlement value. Management, based on information received from its legal advisors, pending legal processes and prior experience has recorded a provision for an amount that is believed to be sufficient to cover probable losses for the ongoing lawsuits as shown below: Labor Civil Tax Social Security Total Balances at December 31, 2009 53,576 46,035 504,805 947 605,363 Additions 4,109 5,155 21,929 - 31,193 Currency adjustments 225 70 1,636 11 1,942 Payments and reversals (3,525) (5,484) (10,252) (54) (19,315) Balances at March 31, 2010 There was no significant activity related to the estimated liability for tax, labor and civil claims and assessments during the quarter. 19 NET SERVIÇOS DE COMUNICAÇÃO S.A. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (In thousands of reais) 12. Stockholders equity Capital Stock On March 31, 2010 the Companys share capital is represented by 114,459,685 ordinary and 228,503,916 preferred shares with no par value. Share capital may be raised to a maximum of R$ 6,500,000 without need for statutory amendment as per Article 168 of the Law of Corporations, as agreed by the Board of Directors who will determine conditions for the issue as per Article 170, paragraph 1 of the Law of Corporations. Ownership of the Company's share capital is shown below: 03/31/2010 12/31/2009 Common Prefered Total Common Prefered Total Organizações Globo GB Empreendimentos e Participações S.A. 26.0% - 2.9% 26.0% - 2.9% Distel Holding S.A. 8.3% - 2.9% 8.3% - 2.9% Globo Comunicação e Participações S.A. 2.1% 0.8% 1.3% 2.1% 0.8% 1.3% Grupo Telmex GB Empreendimentos e Participações S.A. 25.0% - 14.1% 25.0% - 14.1% Embratel Participações Ltda. 35.8% 5.4% 15.5% 35.8% 5.4% 15.5% Empresa Brasileira de Telecomunicações S.A.  Embratel 2.2% 7.5% 5.7% 2.2% 7.5% 5.7% Other Shareholders 0.6% 86.3% 57.6% 0.6% 86.3% 57.6% 100.0% 100.0% 100.0% 100.0% 100.0% 100.0% Number of Shares 114,459,685 228,503,916 342,963,601 The Company is controlled by GB Empreendimentos e Participações Ltda., whose shareholders are Organizações Globo (51%) and Grupo Telmex (49%). The by-laws determine distribution of a mandatory dividend of 25% of net income adjusted as per Article 202 of the Brazilian Corporate Law, considering the available balance, when included in accumulated. 20 NET SERVIÇOS DE COMUNICAÇÃO S.A. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (In thousands of reais) 13. Earnings per share The following table shows earnings per share (in thousands, except earnings per share): 03/31/2010 03/31/2009 Numerator Profit for the period R$ 45,887 R$ 120,106 Denominator Weighted average number of common shares 113,818,189 Weighted average number of preferred shares 227,107,593 10% - Preferred shares 1.10 Weighted average number of adjusted preferred shares 249,818,352 Denominator for basic earnings per share Basic earnings per common share R$ 0.13 R$ 0.33 10% - Preferred shares 1.10 Basic earnings per preferred share R$ 0.14 R$ 0.36 21 NET SERVIÇOS DE COMUNICAÇÃO S.A. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (In thousands of reais) 14. Financial instruments a) General Considerations The Company is exposed to market risk arising from its operations, and it uses derivatives to minimize its exposure to such risks. The Company's revenues are generated in Brazilian reais, while the Company debts, interest charges and accounts payable to suppliers of equipment are denominated in foreign currency. Therefore, the Companys earnings are sensitive to varying exchange rates, in particular the US dollar. The market values of the Company's principal financial assets and liabilities were determined using available market information and appropriate valuation methodologies. The use of different market methodologies may affect estimated realization values. Capital is managed using operational strategies aiming at protection, security and liquidity. The control policy involves constantly monitoring rates contracted against current market rates. The Company and its subsidiaries do not make speculative investments in derivatives or other risk assets. The Company has a formal risk management policy. The Financial Committee provides support for the Company's Board of Directors and consists of one member from each of the main shareholders (Globo and Embratel) and management. It examines issues relating to financial investments, debt and risk management, and refers matters for management approval. Pursuant to internal policy, the Company's financial earnings must come from cash generated through operations rather than gains on financial markets. The results obtained by the application of internal controls to manage risks were satisfactory for the objectives proposed. b) Fair Value The fair values and carrying amount of loans payable are shown below: 03/31/2010 12/31/2009 Book value Fair Value Book value FairValue Debentures - 6th issue 582,397 563,295 Perpetual notes 263,711 265,343 Global Notes 2020 611,450 627,729 Banco Inbursa S.A. 351,104 358,919 Banco Itaú BBA 172,704 173,543 Finame 217,438 217,438 2,198,804 2,206,267 Other assets and liabilities have fair values equal to book value. 22 NET SERVIÇOS DE COMUNICAÇÃO S.A. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (In thousands of reais) 14. Financial instruments  Continued b) Fair Value  Continued The fair value of the Companys debt has been calculated based on the estimated cost of paying the outstanding obligations at March 31, 2010, which considered the contractual penalties applicable for early payments. Based on managements estimation, debt agreements with similar characteristics, if issued on March 31, 2010, would have a higher effective interest rate when compared to the Companys current debt agreements considering the current market conditions. c) Risks impacting the business of the Company Foreign exchange rate risk The Company's results are susceptible to exchange fluctuations, depending on the effects of exchange rate volatility on liabilities geared to foreign currencies, primarily the US dollar. The Company's revenues are generated in Brazilian reais while it pays certain suppliers of equipment and programming content in foreign currencies. The Companys foreign currency exposure on March 31, 2010, is shown below: Debt in US dollars: Short-term: Interest on loans and financing Suppliers of equipment and others Programming Suppliers Long-term: Loans payable Liability exposure 23 NET SERVIÇOS DE COMUNICAÇÃO S.A. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (In thousands of reais) 14. Financial instruments  Continued c) Risks impacting the business of the Company - Continued Foreign exchange rate risk - Continued The Company acquired non-speculative derivative financing instruments to hedge its foreign currency exposure. The purpose of these transactions is to minimize the effects of changes in the exchange rate of the US dollar when settling short term transactions. Counterparties to the contracts are the banks: Bradesco, Goldman Sachs, Pactual, HSBC, Santander, JP Morgan, Votorantin and Standard. The Company only enters into foreign exchange derivatives in order to protect a portion of accounts payable to suppliers of imported equipment and future obligations for purchases not yet made, which are or will be linked to the US dollar, and payments of interest charges on short-term debt. For the period ended March 31, 2010, the Company had a derivative instrument (foreign exchange) position of R$ 419,358 relating to interest charges on loans in foreign currency and commitments to foreign suppliers. Part of total debt in dollars refers to a loan from Banco Inbursa due between 2017 and 2019, Global Notes 2020 due to 2020 and a Perpetual Note, which has no maturity date. Financial derivatives are summarized below: Reference value (notional) Fair Value Accumulated effect (current period) Description 03/31/2010 12/31/2009 03/31/2010 12/31/2009 Amount receivable / (received) Amount payable / (paid) 
